NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SCOTT DUGAN,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D18-2691
                                          )
JEKATERINA FEDOSEJEVA,                    )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for Pasco
County; Lauralee G. Westine, Judge.

Scott Dugan, pro se Appellant.

Richard A. Motley of Bay Area Legal
Services, Inc., New Port Richey, for
Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and SALARIO and BADALAMENTI, JJ., Concur.